Title: To Thomas Jefferson from Dr. John Vaughan, 24 June 1801
From: Vaughan, John
To: Jefferson, Thomas


               
                  Esteemed Sir,
                  Wilmington June 24th 1801.
               
               In obedience to your request, I embrace the earliest opportunity of recommending a candidate for the office of Marshall of this state. Having consulted several of my Republican friends on the subject, I am authorized to give the aggregate opinion in favour of Joel Lewis of New Castle County—He has passed thro the whole rotine of office to a member of the Assembly; in the latter capacity he served several years, & I believe it may be said with great justice that few men in our district are better acquainted with the general order of public business—I, also, believe that his integrity has never been questioned. his political principles are well established & proven by the test of federal persecution—or rather calumny.
               I feel most sensibly the responsibility of my present function, & to preclude the possibility of unfavourable imputation hereafter, permit me to observe, that this Gentleman is a matrimonial connexion of mine, but when it is considered that he is in easy circumstances, the perquisite of the Marshall’s office will not be supposed to have an unjust pecuniary influence.
               Be pleased to accept, the tribute of my esteem, & the assurances of my devotion to the public weal—
               
                  
                     John Vaughan
                  
               
               
                  P.S. This letter will bear the post mark of Christa. Bridge, as it will not be put into the mail, until Mr. Lewis is consulted.
               
            